Citation Nr: 9901087	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  97-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased evaluation for the veterans 
service-connected anxiety disorder, currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel

INTRODUCTION

The veteran had active military service from February 1942 to 
December 1943.

The Board of Veterans' Appeals (Board) received this case on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to an increased 
evaluation for his service-connected anxiety disorder, rated 
as 50 percent disabling.  The veteran submitted a notice of 
disagreement with that rating decision in February 1997.  In 
June 1997, he was provided with a statement of the case.  His 
substantive appeal was also received in June 1997.

In October 1997, the veteran, accompanied by his 
representative, appeared and presented testimony at a hearing 
on appeal before a VA hearing officer.  A complete transcript 
of that testimony is of record.  In August 1998, the veteran, 
accompanied by his representative, appeared and presented 
testimony at a Travel Board hearing before the undersigned 
Member of the Board.  A complete transcript of that testimony 
is also of record.

It is also noted that the veteran submitted a letter, 
received in December 1997, in which he reported having been 
injured in an automobile accident.  The veteran also stated 
that he believed his automobile accident was as a result of 
his service- connected nervous disorder.  Accordingly, it 
appears that the veteran has apparently raised a claim 
seeking secondary service connection for any residuals of his 
motor vehicle accident.  However, this claim has not been 
developed for appellate review, is not inextricably 
intertwined with the issue on appeal and, accordingly, is 
referred to the RO for appropriate action.


REMAND

Regarding the veteran's claim for an increased evaluation for 
his service-connected anxiety disorder, the Board notes that 
the rating criteria have been changed for all psychiatric 
disorders, effective on November 7, 1996.

The United States Court of Veterans Appeals (Court) has held 
that, where the governing law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran must be applied unless Congress has 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary has done so.  See Fischer v. 
West, 11 Vet.App. 121, 123 (1998), quoting from Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  See also Baker 
v. West, 11 Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 
Vet.App. 79 (1997) (per curiam order).

In this regard, the Board notes that the veteran last 
underwent a VA psychiatric examination in October 1996.  
Given that the last examination of the veteran was prior to 
the change in the regulatory criteria, it is clear that the 
examiner could not have considered the new criteria.  In 
addition, as noted in the introduction hereinabove, the 
veteran testified before a hearing officer in October 1997 
and again before the Board in August 1998, and on both 
occasions he testified of an increase in the symptomatology 
of his disorder.  Given the veteran's contentions of an 
increase in the severity of his disorder, and given the new 
rating criteria, a new examination with consideration of 
these rating schedule criteria is necessary.  Accordingly, it 
is necessary that this case be remanded in order to have the 
veteran undergo another VA examination.  38 C.F.R. §§ 4.2, 
19.9 (1998).

Furthermore, although the veteran was notified of both the 
old and new rating criteria in the statement of the case 
provided to him in June 1997, the Board notes that 
subsequently, in a December 1997 hearing officer decision and 
supplemental statement of the case, only the old rating 
criteria appear to have been considered.  Given the new 
rating criteria, this supplemental statement of the case was 
inadequate.

When, during the course of review, it is determined that 
further evidence is essential for a proper appellate 
decision, the Board shall remand the case to the agency of 
original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.  Under the circumstances 
described above, and in order to ensure that the duty to 
assist the veteran under 38 U.S.C.A. § 5107 is satisfied, the 
case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps in order 
to contact the veteran and obtain the names and 
addresses of all medical care providers (VA and 
private) who have treated the veteran for his 
service-connected anxiety disorder since October 
1996.  After securing the necessary releases, the 
RO should obtain these records.

2.  The RO should take the appropriate steps to 
secure copies of all of the veterans VA pertinent 
treatment records and associate them with the 
claims folder.

3.  The RO should then schedule the veteran for a 
VA psychiatric examination, for the purpose of 
assessing the degree of social and industrial 
impairment resulting from the veteran's service-
connected anxiety disorder.  Before examining the 
veteran, the examiner should carefully review the 
veteran's claims folder, and review the new rating 
criteria for mental disorders.  All indicated 
tests should be conducted and the findings of the 
examiner must address the presence or absence of 
the specific criteria set forth in the rating 
schedule.  The examiner should also be requested 
to assign a score on the Global Assessment of 
Functioning (GAF) scale, and to describe what the 
score means for the veteran in terms of his 
psychological, social, and occupational 
functioning.  Additionally, the symptomatology 
directly attributable to the veteran's service-
connected anxiety disorder should be fully 
discussed, and the presence of any other existing 
psychiatric or other mental disorders should be 
evaluated.  To the extent possible, symptoms 
attributable to any other disorder should be 
distinguished from those associated with the 
service-connected anxiety disorder.  The 
psychiatric examiner should comment on the 
interference with gainful employment attributable 
to the service-connected anxiety disorder.  A 
complete rationale for all opinions expressed must 
be provided.

4.  With regard to the instructions set forth 
above, the RO should inform the veteran of his 
obligation to cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  The RO 
should also inform the veteran that his failure to 
cooperate may result in adverse action pursuant to 
38 C.F.R. §§ 3.158, 3.655.

5.  The RO should then again consider whether the 
veteran is entitled to an increased rating for his 
service-connected anxiety disorder.  In 
considering whether the veteran is entitled to an 
increased rating, the RO should consider the 
disorder under both the old and new rating 
criteria and rate in accordance with the guidance 
expressed by the Court of Veterans Appeals in 
Karnas v. Derwinski, 1 Vet.App. 305 (1991).

6.  After the development requested hereinabove 
has been completed, then the RO should again 
review the veterans claim.  If the determination 
remains unfavorable to the veteran, the RO should 
furnish him and his representative with a 
supplemental statement of the case and they should 
be given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order, 
following appropriate procedures.

The purpose of the REMAND is to ensure due process of law and 
to further develop the record.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
